Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 3-5, 7-10, drawn to a laser-induced dispensing system, comprising a coating device having an inlet for continuously receiving a foil from the supply reel, an outlet for continuously releasing the foil to be taken up by the take-up reel, and a coating section between the inlet and the outlet, where the coating of the foil by the donor material is in the coating section, wherein the coating device comprises a cavity located below the inlet and the outlet, for holding the donor material, and a bias mechanism for upwardly biasing the donor material to establish contact between the foil and the donor material during the motion, wherein the bias mechanism comprises a plunger and a mechanical biasing member for upwardly biasing the plunger, wherein the bias mechanism comprises a plunger and a pressure port connectable to a pump for applying fluid pressure thereby to upwardly bias the plunger.
II. 	Claims 11-13, drawn to a laser-induced dispensing system, wherein the foil comprises a sacrificial protective layer above the light transmissive layer, and wherein the cartridge assembly comprises a lift off reel for lifting off the sacrificial protective layer during the supply of the foil, a heat conducting layer below the light transmissive layer for allowing heat transfer to the donor material, and a passivation layer below the heat conducting layer.
 III. 	Claim 16, drawn to a laser-induced dispensing system, comprising a waste collector for removing excess donor material from the foil following the release.
IV. 	Claims 17-28, drawn to a laser-induced dispensing system, wherein the irradiation head comprises a laser source mounted on a body of the irradiation head, for generating the laser beam, wherein the optics is configured for coupling the laser beam to the irradiation head from a laser source 
V. 	Claims 29-31, drawn to a laser-induced dispensing system, wherein the coating device comprises a plurality of vertically movable cavities each containing a different donor material, wherein the controller is configured for vertically displacing the cavities to intermittently generate contact between the foil and a donor material in a respective cavity, wherein the coating device comprises a mixing chamber in fluid communication with each of the cavities for mixing donor materials from different cavities prior to the coating, and wherein the controller is configured for controlling individual pressures within the cavities, the individual pressure being selected to provide a predetermined mixing ratio among the donor materials.
VI. 	Claims 14-15 and 32-33, drawn to a laser-induced dispensing system, comprising a source of donor material connectable to the coating device via a conduit, and a bidirectional pump for establishing flow of the donor material in the conduit, wherein the controller is configured to control the bidirectional pump in a temporally selective manner for activating and deactivation the coating by the coating device, to coat the foil at a predetermined rate and to vary a thickness of the donor material on the foil. 
VII. 	Claims 35-36, drawn to a laser-induced dispensing system, comprising a cooling element for cooling the donor material, wherein the cooling is to a temperature above, but within less than 5°C from, a freezing temperature of the donor material. 

The inventions are distinct, each from the other because of the following reasons:
Inventions I-VII are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap 
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853